Citation Nr: 1613938	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran had active service from August 1969 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1. The Veteran has a left ear hearing loss disability for VA purposes.  

2. The Veteran currently suffers from tinnitus.

3. There is competent and credible evidence that the Veteran experienced in-service noise exposure. 

4. The evidence is at least in relative equipoise as to whether the Veteran's left ear hearing loss is causally related to service. 

5. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally related to service.


CONCLUSIONS OF LAW

1. Resolving any doubt in the Veteran's favor, the criteria for service connection for a left ear hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated August 2010, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that the VA would seek to provide; and the information and evidence that he was expected to provide. 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service personnel records and a private treatment letter. The Veteran has not indicated that he has additional evidence to submit. In October 2010, the Veteran also underwent VA audiological examination. The accompanying report reflects that the VA examiner reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination report and opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, as noted above, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ), during which the Veteran and his representative presented oral arguments in support of his service connection claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning the onset and present level of his claimed disabilities. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss. 

At the outset, the Board finds competent evidence that the Veteran has a current hearing loss disability in his left ear only. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). 

At an October 2010 VA audiological examination, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
0
0
15
20
35
Left Ear
5
10
20
25
40

At that time, the Veteran also registered speech recognition scores of 100 percent for his right ear and 96 percent for his left ear. As such, the competent evidence of record indicates that the Veteran has a current hearing loss disability in his left ear only.

The Board notes that VA's duty to assist includes the duty to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). Here, the record does not indicate that the Veteran's right ear hearing loss has worsened since his October 2010 VA audiological examination. The Veteran has not sought treatment for his right ear hearing loss since that time, nor has he reported the use of an assistive hearing device. The Veteran was most recently provided with the opportunity to speak to his hearing loss during a January 2016 travel board hearing, and he did not indicate a worsening of his right ear hearing loss at that time. As such, the Board does not find sufficient justification to request a new VA audiological examination with regard to the Veteran's right ear hearing loss. Instead, the Board will continue with its service connection analysis as it relates to the Veteran's left ear hearing loss disability. 

To that end, the Board finds competent evidence that the Veteran experienced in-service noise exposure. Specifically, the Veteran reported that he served as a helicopter repairman in-service, during which he was exposed to significant noise from jet engines without the use of proper ear protection. During the January 2016 hearing, the Veteran also testified that his maintenance office in Vietnam was located on the flightline, such that at times, he was exposed to the noise of roughly 20 hovering aircrafts preparing for takeoff. 

The Board finds the Veteran's statements to be competent and credible. A veteran is competent to report that which he perceives through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). As such, the Veteran is competent to report his personal observations of the in-service events described above. Further, the Veteran's reports are consistent throughout the claims file, and are supported by additional evidence of record. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) confirms that the Veteran served as a helicopter repairman during his service in Vietnam. As such, the Veteran's reports are congruent with the nature of his service. Additionally, the Veteran's service treatment records do not indicate that the Veteran was prescribed ear protection during service. The Veteran has also submitted an image of his base in Vietnam, on which he has annotated the location of his office adjacent to a visible flight line. Accordingly, the Board finds competent evidence of in-service noise exposure, such that the second Shedden element has been met.

Finally, the Board notes that there are conflicting nexus opinions of record. The October 2010 VA examiner opined that it is not likely that the Veteran's left ear hearing loss is causally related to service. In doing so, the examiner noted the following rationales: that the Veteran experienced no change in hearing sensitivity during service; that the Veteran's left hear hearing loss was at borderline ratable levels and was diagnosed 35 years after his exit from service; that the Veteran's right ear was within normal hearing limits 35 years after his exit from service; that the Veteran's first reported hearing evaluation occurred roughly 15 years after his separation from service; and that the Veteran was unable to specifically identify the onset of his hearing loss.

However, the Board finds that the VA examiner's opinion holds limited probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an incomplete or inaccurate factual premise is not probative). First, the VA examiner relies heavily upon the Veteran's seeming inability to identify the onset of his hearing loss. However, the Veteran estimated that onset occurred in-service during his VA examination. The Veteran repeated this contention in VA treatment records dated July 2010 and in a lay statement dated May 2011, and estimated the date of onset as shortly following his separation from service during the January 2016 travel board hearing. Further, the VA examiner acknowledges the Veteran's reports of in-service noise exposure, but does not address these reports in making a final nexus determination. Accordingly, the VA examiner's negative nexus opinion holds limited probative value. 

Additionally, the record contains a positive nexus opinion from private practitioner Dr. Alan Fisher. In a July 2011 letter, Dr. Fisher acknowledged the Veteran's reports of in-service noise exposure, to include noise produced by helicopter engines and grenades. Dr. Fisher then opines that the Veteran's current hearing loss is consistent with his history of acoustic trauma. Although Dr. Fisher notes that normal aging factors and systemic factors may also play a role in the Veteran's hearing loss, he indicates that the Veteran's combined history of hearing loss and auditory ringing suggests noise trauma as a more likely causal scenario. Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether a nexus exists between the Veteran's left ear hearing loss and service. As such, the Board finds that the third and final Shedden element has been met.

Thus resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his left ear hearing loss is causally related to service. As such, service connection for a left ear hearing loss disability is warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Veteran further contends that service connection is warranted for tinnitus. 

First, the Board finds competent evidence that the Veteran currently suffers from tinnitus. A layperson is capable of observing tinnitus. Charles v. Principi, 16 Vet. App. 370, 374 (2002). Here, the Veteran's reports of chronic and ongoing tinnitus are well-documented throughout the record, including in the Veteran's October 2010 VA examination report and January 2016 hearing transcript. As such, the first Shedden element has been met.

Further, the Board finds competent evidence of in-service noise exposure, for those reasons set forth above. The Veteran also identified an additional in-service event relevant to his tinnitus claim during the January 2016 hearing. Specifically, the Veteran reported that his base in Vietnam once came under enemy fire. During that time, rounds came within such close range to the Veteran that he did not fully regain his hearing until the next day. The Veteran has indicated that the ringing in his ears has persisted since this event. As the Veteran's reports of in-service events have been deemed competent by the Board, the second Shedden element has been met.

Finally, the Board notes that there are again conflicting nexus opinions of record. The October 2010 VA examiner opined that it is not likely that the Veteran's tinnitus is causally related to service, and cited to the same rationale provided in support of his negative nexus opinion for hearing loss. In contrast, Dr. Fisher asserted a nexus between the Veteran's tinnitus and service by noting that the Veteran's history of tinnitus associated with noise exposure and coupled with hearing loss, suggested noise trauma as a more likely cause. Again, the Board affords less probative value to the VA examiner's opinion for the reasons set forth above. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his tinnitus is causally related to service. As such, service connection for tinnitus is warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


